After the rehearing, the following judgment was given:—
Martin, J.
A rehearing was granted, on the defendant having drawn our attention to the absence of any evidence of the bail bond having been assigned by the sheriff. On a suggestion of a diminution of the record, a writ of certiorari issued, and the copy of the assignment of the bail bond came up. The de*201fendant now alleges, that no proof was exhibited below, of the signature of the sheriff at the foot of the assignment.
Preston for the plaintiffs, Morse for the defendant.
I think that the bonds taken by the officers of the court, in pursuance to law, are matters of record, when put on the files of the court, and need no proof of the officer's signature.
I think the former judgment ought not to be disturbed, but be certified to the district court.